SCHEDULE TO FORM OF AGREEMENT ENTERED INTO WITH CERTAIN EXECUTIVE OFFICERS The Company has entered into Agreements ("Change in Control Agreements") with the following executive officers1: Executive Officer Date Agreement Executed James S. Andrasick December 11, 2008 Christopher J. Benjamin December 11, 2008 Norbert M. Buelsing December 11, 2008 Meredith J. Ching December 11, 2008 Nelson N. S. Chun December 11, 2008 Matthew J. Cox December 11, 2008 W. Allen Doane December 11, 2008 G. Stephen Holaday December 11, 2008 Stanley M. Kuriyama December 11, 2008 1This is a listing of those executive officers with Change in Control Agreements; it is not a complete list of the executive officers of Alexander& Baldwin, Inc.
